Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on July 13, 2021 have been entered and considered. Claims 2 – 4 have been canceled. New claims 12 – 15 have been added. Claims 1 and 5 – 15 are pending in this application. Claim 8 – 11 have been withdrawn from further consideration subject to restriction requirement. Cancelation of claim 2 has rendered moot the 112 (b) rejection in last Office action. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 102 rejection over Liram, and has maintained the 103 over said reference. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 – 7 and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liran US 2013/0230714 A1 (Liran).

Considering claims 1 and 12, Liran teaches a novel vacuum forming method wherein unique leather-plastic sandwich materials may be formed into arbitrary shapes using a molding technique having similarities to the vacuum thermoforming and leather molding processes. The leather itself may be softened before applying a vacuum forming step by means of soaking in warm water. The vacuum step removes the water thus hardening the material [Abstract]. 
As to the new limitations in claim 1, previously in claims 2 and 3, although Liran teaches at [0031] that thermoforming involves heating a plastic sheet to a pliable forming temperature (or its Vicat softening point), forming it to a desired shape by means of conforming it to a mold using pressure and/or vacuum, and trimming it to create a usable product. The sheet or film is generally heated to a sufficient temperature that may be stretched into or onto the mold whose form it adopts to plastic deformation, 
As to the new limitation in claim 1, requiring that during the processing of the sheet with the mod, the sheet is not supported by a support structure, the examiner submits that for at least those embodiments taught by Liran, wherein the article is a leather-plastic sandwich article comprising two plastic outer layers and a foam inner layer; wherein said plastic form is produced by filling an interstitial space between two said plastic outer layers with expanding urethane foam; the new limitation is taught by Liran.   

Considering claim 5, Liran teaches at [0050] that the next step in the process wherein the top supporting frame 101 is placed over the leather 102, sealing it against the vacuum plate 104 and allowing a vacuum to be formed. As mentioned above the frame 101 may usefully be held against the vacuum plate 104 by means of clamps, springs, bolts or other reversible attachment means.  

Considering claims 6, 7 and 13 - 15, the leather-plastic article taught by Liran is considered to be a panel. Further, Liran teaches at [Claim 7] that in the sandwich article of the disclosure the plastic form comprises two plastic outer layers and a foam inner layer; and at [0020] that it is within provision of the disclosure wherein said plastic form is produced by filling an interstitial space between two said plastic outer layers with expanding urethane foam.  

Response to Arguments

Applicant's amendments and accompanying remarks filed on July 13, 2021 have been entered and considered. Cancelation of claim 2 has rendered moot the 112 (b) rejection in last Office action. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 102 rejection over Liram, and has maintained the 103 over said reference. The invention as currently claimed is not found to be patentable for reasons herein above. 

Applicant's traversal of the rejection over Liram is based on that Liran does not disclose or suggest each and every element of amended independent claim 1 and does not anticipate nor render obvious claim 1. In particular, Liran does not disclose at least that during the processing of the leather sheet with the mold, the sheet is not supported by a support substrate.

In response, the examiner submits that as noted above, the new limitation in claim 1, requiring that during the processing of the sheet with the mod, the sheet is not supported by a support structure is also rendered obvious by Liran. Further, the examiner submits that for at least those embodiments taught by Liran, wherein the article is a leather-plastic sandwich article comprising two plastic outer layers and a foam inner layer; wherein said plastic form is produced by filling an interstitial space between two said plastic outer layers with expanding urethane foam; the new limitation is taught by Liran.   

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786